Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 4, 5, 6 and 10 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ubillos et al. (US Pub. No. 2013/0239056 A1).
As to claim 1, Ubillos shows a first information processing device (“device 1” 4211, Figs. 42 and 43 and para. 427), comprising: circuitry configured to: execute a capability exchange process with a second information processing device (“device 2” 4212) for transmission of first image data to the second information processing device (Figs. 42 and 43 and paras. 432 and 433); transmit the image data to the second information processing device (“device 2” 4212) via a wireless connection (Figs. 42 and 43 and paras. 427 and 42833); wherein the second information processing device: displays, on a display of the second information processing device (Fig. 43 and para. 432), a first image (i.e. prompt) based on the image data, accepts a user operation on the first image (Fig. 43 and para. 432), and superimposes additional information on the first image to indicate acceptance of the user operation (Fig. 43 and para. 432); receive 
As to claim 4, Ubillos shows that the second information processing device accepts the user operation based on the transmitted first image data (Fig. 43 and para. 432).
As to claim 5, Ubillos shows that the additional information indicates that the user operation is accepted at the second information processing device (Fig. 43 and paras. 432 and 433).
As to claim 6, Ubillos shows a display unit configured to display a second image which is identical to the first image (Figs. 43 and 44).
As to claim 10, Ubillos shows an information processing method, comprising: in a first information device (“device 1” 4211, Figs. 42 and 43 and para. 427): executing a capability exchange process with a second information processing device (“device 2” 4212) for transmission of first image data to the second information processing device (Figs. 42 and 43 and paras. 432 and 433); transmitting the image data to the second information processing device (“device 2” 4212) via a wireless connection (Figs. 42 and 43 and paras. 427 and 428); wherein the second information processing device: displays, on a display of the second information processing device (Fig. 43 and para. 432), a first image (i.e. prompt) based on the first image data, accepts a user operation on the first image (Fig. 43 and para. 432), and superimposes additional information on the first image to indicate acceptance of the user operation (Fig. 43 and para. 432); .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ubillos et al. (US Pub. No. 2013/0239056 A1) in view of Cho (US Pub. No. 2014/0018053 A1).
As to claim 2, Ubillos as modified does not show that the process comprises: generate a sequence number corresponding to the image data, based on the control data, and transmit the sequence number to the second information processing device.
Cho shows the process of generating a sequence number corresponding to image data, based on control data, and transmitting the sequence number to a second information processing device (Fig. 12 and paras. 199 and 200).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Ubillos as modified above with those of Cho 
As to claim 3, Cho shows that the transmitted sequence number indicates that the control data is received (paras. 199 and 200).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Ubillos as modified above with those of Cho because designing the system in this way allows the device to facilitate data sharing between a mobile terminal and an external terminal (para. 384).
As to claim 9, Ubillos shows that an input unit configured to detect user inputs, wherein the input unit comprises a gyro sensor (para. 336).
Ubillos does not show that data from the input unit is utilized to generate a sequence number.
Cho shows that data from an input unit is utilized to generate a sequence number (paras. 199 and 200).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Ubillos as modified above with those of Cho because designing the system in this way allows the device to facilitate data sharing between a mobile terminal and an external terminal (para. 384).
Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ubillos et al. (US Pub. No. 2013/0239056 A1) in view of Ding et al. (US Pub. No. 2015/0110090 A1).

Ding shows the method of sending data on Real-Time Transport Protocol via a Wi-Fi Direct connection (para. 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Ubillos as modified above with those of Ding because designing the system in this way allows the device to be in accordance with the internet engineering task force (para. 46).
As to claim 8, Ubillos does not mention that the control data is received via a User Interface Back Channel.
Ding shows that data is received via a User Interface Back Channel (para. 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Ubillos as modified above with those of Ding because designing the system in this way allows the device to be in accordance with the internet engineering task force (para. 46).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627